UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07851 Franklin Fund Allocator Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/16 Item 1. Schedule of Investments. FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, March 31, 2016 (unaudited) Franklin Conservative Allocation Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 98.7% Alternative Strategies 6.1% a Franklin K2 Alternative Strategies Fund, Class R6 6,250,791 $ 65,320,759 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 5,693,599 33,706,107 99,026,866 Domestic Equity 28.2% a,b Franklin DynaTech Fund, Class R6 1,542,432 72,741,073 a Franklin Growth Fund, Class R6 2,174,578 160,048,956 a,b Franklin Growth Opportunities Fund, Class R6 721,470 23,397,279 a Franklin Real Estate Securities Fund, Class R6 847,637 19,978,797 a Franklin Rising Dividends Fund, Class R6 2,022,109 101,064,999 a,b Franklin Small Cap Growth Fund, Class R6 544,093 9,238,696 a Franklin Utilities Fund, Class R6 2,309,233 40,850,341 iShares S&P 500 Value ETF 372,355 33,489,609 460,809,750 Domestic Fixed Income 33.3% a Franklin Low Duration Total Return Fund, Class R6 23,413,479 229,217,953 a Franklin Strategic Income Fund, Class R6 10,207,214 93,906,371 a Franklin U.S. Government Securities Fund, Class R6 24,192,732 154,591,559 iShares TIPS Bond ETF 577,562 66,211,708 543,927,591 Foreign Equity 13.4% Deutsche X-trackers MSCI Europe Hedged Equity ETF 672,121 16,581,225 a Franklin International Growth Fund, Class R6 1,394,989 14,898,485 a Franklin International Small Cap Growth Fund, Class R6 2,784,440 52,096,871 a Franklin Mutual European Fund, Class R6 2,890,555 52,694,813 iShares Core MSCI Emerging Markets ETF 465,745 19,384,307 a Templeton Foreign Fund, Class R6 8,592,337 54,131,722 a Templeton Frontier Markets Fund, Class R6 916,190 9,354,305 219,141,728 Foreign Fixed Income 17.7% a Templeton Global Total Return Fund, Class R6 25,212,771 287,929,850 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $1,536,245,959) 1,610,835,785 Short Term Investments (Cost $24,279,520) 1.5% Money Market Funds 1.5% a,b Institutional Fiduciary Trust Money Market Portfolio 24,279,520 24,279,520 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $1,560,525,479) 100.2% 1,635,115,305 Other Assets, less Liabilities (0.2)% (2,592,064 ) Net Assets 100.0% $ 1,632,523,241 See Abbreviations on page 30. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, March 31, 2016 (unaudited) Franklin Corefolio Allocation Fund Shares Value Investments in Underlying Funds 100.0% Domestic Equity 75.1% a,b Franklin Flex Cap Growth Fund, Class R6 $ a Franklin Growth Fund, Class R6 a Franklin Mutual Shares Fund, Class R6 Foreign Equity 24.9% a Templeton Growth Fund Inc., Class R6 Total Investments in Underlying Funds before Short Term Investments (Cost $556,599,321) Short Term Investments (Cost $670,478) 0.1% Money Market Funds 0.1% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments in Underlying Funds (Cost $557,269,799) 100.1% Other Assets, less Liabilities (0.1)% ) Net Assets 100.0% $ a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 2 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, March 31, 2016 (unaudited) Franklin Founding Funds Allocation Fund Shares Value Investments in Underlying Funds 99.2% Domestic Equity 33.0% a Franklin Mutual Shares Fund, Class R6 $ Domestic Hybrid 33.1% a Franklin Income Fund, Class R6 Foreign Equity 33.1% a Templeton Growth Fund Inc., Class R6 Total Investments in Underlying Funds before Short Term Investments (Cost $4,978,737,507) Short Term Investments (Cost $46,275,287) 1.0% Money Market Funds 1.0% a,b Institutional Fiduciary Trust Money Market Portfolio. Total Investments in Underlying Funds (Cost $5,025,012,794) 100.2% Other Assets, less Liabilities (0.2)% ) Net Assets 100.0% $ a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 3 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, March 31, 2016 (unaudited) Franklin Growth Allocation Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 98.6% Alternative Strategies 6.0% a Franklin K2 Alternative Strategies Fund, Class R6 5,328,337 $ 55,681,124 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 4,744,341 28,086,496 83,767,620 Domestic Equity 54.3% a,b Franklin DynaTech Fund, Class R6 2,484,355 117,162,195 a Franklin Growth Fund, Class R6 3,629,769 267,151,013 a,b Franklin Growth Opportunities Fund, Class R6 1,564,200 50,726,990 a Franklin Real Estate Securities Fund, Class R6 1,646,328 38,803,940 a Franklin Rising Dividends Fund, Class R6 3,421,597 171,011,427 a,b Franklin Small Cap Growth Fund, Class R6 926,047 15,724,285 a Franklin Utilities Fund, Class R6 4,001,272 70,782,505 iShares S&P 500 Value ETF 312,057 28,066,407 759,428,762 Domestic Fixed Income 7.1% a Franklin Low Duration Total Return Fund, Class R6 4,503,261 44,086,921 a Franklin Strategic Income Fund, Class R6 1,861,828 17,128,823 a Franklin U.S. Government Securities Fund, Class R6 4,096,587 26,177,191 iShares TIPS Bond ETF 107,485 12,322,080 99,715,015 Foreign Equity 27.5% Deutsche X-trackers MSCI Europe Hedged Equity ETF 551,621 13,608,490 a Franklin International Growth Fund, Class R6 2,542,134 27,149,991 a Franklin International Small Cap Growth Fund, Class R6 5,246,193 98,156,268 a Franklin Mutual European Fund, Class R6 5,068,033 92,390,245 iShares Core MSCI Emerging Markets ETF 782,005 32,547,048 a Templeton Foreign Fund, Class R6 15,606,347 98,319,987 a Templeton Frontier Markets Fund, Class R6 2,091,910 21,358,397 383,530,426 Foreign Fixed Income 3.7% a Templeton Global Total Return Fund, Class R6 4,480,986 51,172,857 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $1,157,234,748) 1,377,614,680 Short Term Investments (Cost $21,841,975) 1.5% Money Market Funds 1.5% a,b Institutional Fiduciary Trust Money Market Portfolio 21,841,975 21,841,975 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $1,179,076,723) 100.1% 1,399,456,655 Other Assets, less Liabilities (0.1)% (1,818,774 ) Net Assets 100.0% $ 1,397,637,881 See Abbreviations on page 30. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 4 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, March 31, 2016 (unaudited) Franklin Lifesmart 2015 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 98.4% Alternative Strategies 8.0% a Franklin K2 Alternative Strategies Fund, Class R6 $ a Franklin K2 Long Short Credit Fund, Class R6 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 Domestic Equity 17.1% a Franklin Focused Core Equity Fund, Class R6 a Franklin Growth Fund, Class R6 a,b Franklin Growth Opportunities Fund, Class R6 a Franklin Rising Dividends Fund, Class R6 a,b Franklin Small Cap Growth Fund, Class R6 a Franklin Utilities Fund, Class R6 iShares S&P 500 Value ETF Domestic Fixed Income 41.7% a Franklin Low Duration Total Return Fund, Class R6 a Franklin Strategic Income Fund, Class R6 a Franklin U.S. Government Securities Fund, Class R6 iShares TIPS Bond ETF Foreign Equity 12.5% Deutsche X-trackers MSCI Europe Hedged Equity ETF a,b Franklin India Growth Fund, Class R6 a Franklin International Small Cap Growth Fund, Class R6 a Franklin Mutual International Fund, Class R6 iShares Core MSCI Emerging Markets ETF iShares Global Infrastructure ETF a Templeton Foreign Fund, Class R6 Foreign Fixed Income 19.1% a Templeton Global Total Return Fund, Class R6 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $72,119,968) Short Term Investments (Cost $1,113,826) 1.5% Money Market Funds 1.5% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments in Underlying Funds and Exchange Traded Funds (Cost $73,233,794) 99.9% Other Assets, less Liabilities 0.1% Net Assets 100.0% $ See Abbreviations on page 30. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 5 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, March 31, 2016 (unaudited) Franklin Lifesmart 2020 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 97.2% Alternative Strategies 7.9% a Franklin K2 Alternative Strategies Fund, Class R6 $ a Franklin K2 Long Short Credit Fund, Class R6 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 Domestic Equity 30.3% a Franklin Focused Core Equity Fund, Class R6 a Franklin Growth Fund, Class R6 a,b Franklin Growth Opportunities Fund, Class R6 a Franklin Rising Dividends Fund, Class R6 a,b Franklin Small Cap Growth Fund, Class R6 a Franklin Utilities Fund, Class R6 iShares S&P 500 Value ETF Domestic Fixed Income 25.9% a Franklin Low Duration Total Return Fund, Class R6 a Franklin Strategic Income Fund, Class R6 a Franklin U.S. Government Securities Fund, Class R6 iShares TIPS Bond ETF Foreign Equity 21.1% Deutsche X-trackers MSCI Europe Hedged Equity ETF a,b Franklin India Growth Fund, Class R6 a Franklin International Small Cap Growth Fund, Class R6 a Franklin Mutual International Fund, Class R6 iShares Core MSCI Emerging Markets ETF iShares Global Infrastructure ETF a Templeton Foreign Fund, Class R6 Foreign Fixed Income 12.0% a Templeton Global Total Return Fund, Class R6 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $35,083,612) Short Term Investments (Cost $640,512) 1.8% Money Market Funds 1.8% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments in Underlying Funds and Exchange Traded Funds (Cost $35,724,124) 99.0% Other Assets, less Liabilities 1.0% Net Assets 100.0% $ See Abbreviations on page 30. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 6 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, March 31, 2016 (unaudited) Franklin Lifesmart 2025 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 97.6% Alternative Strategies 8.0% a Franklin K2 Alternative Strategies Fund, Class R6 $ a Franklin K2 Long Short Credit Fund, Class R6 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 Domestic Equity 36.5% a Franklin Focused Core Equity Fund, Class R6 a Franklin Growth Fund, Class R6 a,b Franklin Growth Opportunities Fund, Class R6 a Franklin Rising Dividends Fund, Class R6 a,b Franklin Small Cap Growth Fund, Class R6 a Franklin Utilities Fund, Class R6 iShares S&P 500 Value ETF Domestic Fixed Income 17.4% a Franklin Low Duration Total Return Fund, Class R6 a Franklin Strategic Income Fund, Class R6 a Franklin U.S. Government Securities Fund, Class R6 iShares TIPS Bond ETF Foreign Equity 27.3% Deutsche X-trackers MSCI Europe Hedged Equity ETF a,b Franklin India Growth Fund, Class R6 a Franklin International Small Cap Growth Fund, Class R6 a Franklin Mutual International Fund, Class R6 iShares Core MSCI Emerging Markets ETF iShares Global Infrastructure ETF a Templeton Foreign Fund, Class R6 Foreign Fixed Income 8.4% a Templeton Global Total Return Fund, Class R6 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $120,463,763) Short Term Investments (Cost $1,408,279) 1.1% Money Market Funds 1.1% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments in Underlying Funds and Exchange Traded Funds (Cost $121,872,042) 98.7% Other Assets, less Liabilities 1.3% Net Assets 100.0% $ See Abbreviations on page 30. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 7 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, March 31, 2016 (unaudited) Franklin Lifesmart 2030 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 96.7% Alternative Strategies 8.0% a Franklin K2 Alternative Strategies Fund, Class R6 $ a Franklin K2 Long Short Credit Fund, Class R6 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 Domestic Equity 42.8% a Franklin Focused Core Equity Fund, Class R6 a Franklin Growth Fund, Class R6 a,b Franklin Growth Opportunities Fund, Class R6 a Franklin Rising Dividends Fund, Class R6 a,b Franklin Small Cap Growth Fund, Class R6 a Franklin Utilities Fund, Class R6 iShares S&P 500 Value ETF Domestic Fixed Income 11.7% a Franklin Low Duration Total Return Fund, Class R6 a Franklin Strategic Income Fund, Class R6 a Franklin U.S. Government Securities Fund, Class R6 iShares TIPS Bond ETF Foreign Equity 28.9% Deutsche X-trackers MSCI Europe Hedged Equity ETF a,b Franklin India Growth Fund, Class R6 a Franklin International Small Cap Growth Fund, Class R6 a Franklin Mutual International Fund, Class R6 iShares Core MSCI Emerging Markets ETF iShares Global Infrastructure ETF a Templeton Foreign Fund, Class R6 Foreign Fixed Income 5.3% a Templeton Global Total Return Fund, Class R6 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $32,627,841) Short Term Investments (Cost $737,644) 2.3% Money Market Funds 2.3% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments in Underlying Funds and Exchange Traded Funds (Cost $33,365,485) 99.0% Other Assets, less Liabilities 1.0% Net Assets 100.0% $ See Abbreviations on page 30. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 8 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, March 31, 2016 (unaudited) Franklin Lifesmart 2035 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 97.1% Alternative Strategies 8.0% a Franklin K2 Alternative Strategies Fund, Class R6 $ a Franklin K2 Long Short Credit Fund, Class R6 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 Domestic Equity 43.9% a Franklin Focused Core Equity Fund, Class R6 a Franklin Growth Fund, Class R6 a,b Franklin Growth Opportunities Fund, Class R6 a Franklin Rising Dividends Fund, Class R6 a,b Franklin Small Cap Growth Fund, Class R6 a Franklin Utilities Fund, Class R6 iShares S&P 500 Value ETF Domestic Fixed Income 9.3% a Franklin Low Duration Total Return Fund, Class R6 a Franklin Strategic Income Fund, Class R6 a Franklin U.S. Government Securities Fund, Class R6 iShares TIPS Bond ETF Foreign Equity 31.6% Deutsche X-trackers MSCI Europe Hedged Equity ETF a,b Franklin India Growth Fund, Class R6 a Franklin International Small Cap Growth Fund, Class R6 a Franklin Mutual International Fund, Class R6 iShares Core MSCI Emerging Markets ETF iShares Global Infrastructure ETF a Templeton Foreign Fund, Class R6 Foreign Fixed Income 4.3% a Templeton Global Total Return Fund, Class R6 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $92,939,384) Short Term Investments (Cost $1,326,681) 1.4% Money Market Funds 1.4% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments in Underlying Funds and Exchange Traded Funds (Cost $94,266,065) 98.5% Other Assets, less Liabilities 1.5% Net Assets 100.0% $ See Abbreviations on page 30. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 9 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, March 31, 2016 (unaudited) Franklin Lifesmart 2040 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 96.9% Alternative Strategies 8.0% a Franklin K2 Alternative Strategies Fund, Class R6 $ a Franklin K2 Long Short Credit Fund, Class R6 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 Domestic Equity 45.8% a Franklin Focused Core Equity Fund, Class R6 a Franklin Growth Fund, Class R6 a,b Franklin Growth Opportunities Fund, Class R6 a Franklin Rising Dividends Fund, Class R6 a,b Franklin Small Cap Growth Fund, Class R6 a Franklin Utilities Fund, Class R6 iShares S&P 500 Value ETF Domestic Fixed Income 7.6% a Franklin Low Duration Total Return Fund, Class R6 a Franklin Strategic Income Fund, Class R6 a Franklin U.S. Government Securities Fund, Class R6 iShares TIPS Bond ETF Foreign Equity 31.9% Deutsche X-trackers MSCI Europe Hedged Equity ETF a,b Franklin India Growth Fund, Class R6 a Franklin International Small Cap Growth Fund, Class R6 a Franklin Mutual International Fund, Class R6 iShares Core MSCI Emerging Markets ETF iShares Global Infrastructure ETF a Templeton Foreign Fund, Class R6 Foreign Fixed Income 3.6% a Templeton Global Total Return Fund, Class R6 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $23,744,811) Short Term Investments (Cost $402,073) 1.7% Money Market Funds 1.7% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments in Underlying Funds and Exchange Traded Funds (Cost $24,146,884) 98.6% Other Assets, less Liabilities 1.4% Net Assets 100.0% $ See Abbreviations on page 30. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 10 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, March 31, 2016 (unaudited) Franklin Lifesmart 2045 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 97.2% Alternative Strategies 8.0% a Franklin K2 Alternative Strategies Fund, Class R6 $ a Franklin K2 Long Short Credit Fund, Class R6 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 Domestic Equity 44.9% a Franklin Focused Core Equity Fund, Class R6 a Franklin Growth Fund, Class R6 a,b Franklin Growth Opportunities Fund, Class R6 a Franklin Rising Dividends Fund, Class R6 a,b Franklin Small Cap Growth Fund, Class R6 a Franklin Utilities Fund, Class R6 iShares S&P 500 Value ETF Domestic Fixed Income 7.7% a Franklin Low Duration Total Return Fund, Class R6 a Franklin Strategic Income Fund, Class R6 a Franklin U.S. Government Securities Fund, Class R6 iShares TIPS Bond ETF Foreign Equity 33.0% Deutsche X-trackers MSCI Europe Hedged Equity ETF a,b Franklin India Growth Fund, Class R6 a Franklin International Small Cap Growth Fund, Class R6 a Franklin Mutual International Fund, Class R6 iShares Core MSCI Emerging Markets ETF iShares Global Infrastructure ETF a Templeton Foreign Fund, Class R6 Foreign Fixed Income 3.6% a Templeton Global Total Return Fund, Class R6 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $63,899,378) Short Term Investments (Cost $906,426) 1.4% Money Market Funds 1.4% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments in Underlying Funds and Exchange Traded Funds (Cost $64,805,804) 98.6% Other Assets, less Liabilities 1.4% Net Assets 100.0% $ See Abbreviations on page 30. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 11 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, March 31, 2016 (unaudited) Franklin Lifesmart 2050 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 97.2% Alternative Strategies 7.8% a Franklin K2 Alternative Strategies Fund, Class R6 $ a Franklin K2 Long Short Credit Fund, Class R6 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 Domestic Equity 46.7% a Franklin Focused Core Equity Fund, Class R6 a Franklin Growth Fund, Class R6 a,b Franklin Growth Opportunities Fund, Class R6 a Franklin Rising Dividends Fund, Class R6 a,b Franklin Small Cap Growth Fund, Class R6 a Franklin Utilities Fund, Class R6 iShares S&P 500 Value ETF Domestic Fixed Income 6.9% a Franklin Low Duration Total Return Fund, Class R6 a Franklin Strategic Income Fund, Class R6 a Franklin U.S. Government Securities Fund, Class R6 iShares TIPS Bond ETF Foreign Equity 32.7% Deutsche X-trackers MSCI Europe Hedged Equity ETF a,b Franklin India Growth Fund, Class R6 a Franklin International Small Cap Growth Fund, Class R6 a Franklin Mutual International Fund, Class R6 iShares Core MSCI Emerging Markets ETF iShares Global Infrastructure ETF a Templeton Foreign Fund, Class R6 Foreign Fixed Income 3.1% a Templeton Global Total Return Fund, Class R6 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $20,728,015) Short Term Investments (Cost $274,404) 1.3% Money Market Funds 1.3% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments in Underlying Funds and Exchange Traded Funds (Cost $21,002,419) 98.5% Other Assets, less Liabilities 1.5% Net Assets 100.0% $ See Abbreviations on page 30. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 12 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, March 31, 2016 (unaudited) Franklin Lifesmart 2055 Retirement Target Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 90.8% Alternative Strategies 7.3% a Franklin K2 Alternative Strategies Fund, Class R6 5,954 $ 62,215 a Franklin K2 Long Short Credit Fund, Class R6 6,228 61,787 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 6,868 40,658 164,660 Domestic Equity 44.5% a Franklin Focused Core Equity Fund, Class R6 14,835 196,859 a Franklin Growth Fund, Class R6 2,899 213,346 a,b Franklin Growth Opportunities Fund, Class R6 8,130 263,644 a Franklin Rising Dividends Fund, Class R6 2,254 112,657 a,b Franklin Small Cap Growth Fund, Class R6 2,624 44,558 a Franklin Utilities Fund, Class R6 5,194 91,884 iShares S&P 500 Value ETF 895 80,496 1,003,444 Domestic Fixed Income 6.1% a Franklin Low Duration Total Return Fund, Class R6 7,753 75,905 a Franklin Strategic Income Fund, Class R6 3,099 28,516 a Franklin U.S. Government Securities Fund, Class R6 3,753 23,979 iShares TIPS Bond ETF 85 9,744 138,144 Foreign Equity 29.8% Deutsche X-trackers MSCI Europe Hedged Equity ETF 1,651 40,730 a,b Franklin India Growth Fund, Class R6 4,979 59,551 a Franklin International Small Cap Growth Fund, Class R6 12,454 233,011 a Franklin Mutual International Fund, Class R6 8,855 118,474 iShares Core MSCI Emerging Markets ETF 1,683 70,046 iShares Global Infrastructure ETF 1,197 46,791 a Templeton Foreign Fund, Class R6 16,208 102,112 670,715 Foreign Fixed Income 3.1% a Templeton Global Total Return Fund, Class R6 6,050 69,092 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $2,061,602) 2,046,055 Short Term Investments (Cost $56,039) 2.5% Money Market Funds 2.5% a,b Institutional Fiduciary Trust Money Market Portfolio 56,039 56,039 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $2,117,641) 93.3% 2,102,094 Other Assets, less Liabilities 6.7% . 150,634 Net Assets 100.0% $ 2,252,728 See Abbreviations on page 30. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 13 FRANKLIN FUND ALLOCATOR SERIES Statement of Investments, March 31, 2016 (unaudited) Franklin Moderate Allocation Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 99.0% Alternative Strategies 6.0% a Franklin K2 Alternative Strategies Fund, Class R6 9,471,812 $ 98,980,430 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 8,550,680 50,620,028 149,600,458 Domestic Equity 41.9% a,b Franklin DynaTech Fund, Class R6 3,266,769 154,060,843 a Franklin Growth Fund, Class R6 5,082,772 374,092,042 a,b Franklin Growth Opportunities Fund, Class R6 1,874,010 60,774,146 a Franklin Real Estate Securities Fund, Class R6 2,127,985 50,156,612 a Franklin Rising Dividends Fund, Class R6 4,580,581 228,937,436 a,b Franklin Small Cap Growth Fund, Class R6 1,319,381 22,403,091 a Franklin Utilities Fund, Class R6 5,473,808 96,831,655 iShares S&P 500 Value ETF 560,569 50,417,576 1,037,673,401 Domestic Fixed Income 20.4% a Franklin Low Duration Total Return Fund, Class R6 22,769,150 222,909,976 a Franklin Strategic Income Fund, Class R6 9,530,124 87,677,140 a Franklin U.S. Government Securities Fund, Class R6 22,076,301 141,067,563 iShares TIPS Bond ETF 465,148 53,324,567 504,979,246 Foreign Equity 20.1% Deutsche X-trackers MSCI Europe Hedged Equity ETF 1,010,214 24,921,979 a Franklin International Growth Fund, Class R6 3,518,060 37,572,878 a Franklin International Small Cap Growth Fund, Class R6 6,494,810 121,517,898 a Franklin Mutual European Fund, Class R6 6,720,810 122,520,357 iShares Core MSCI Emerging Markets ETF 1,026,025 42,703,161 a Templeton Foreign Fund, Class R6 19,839,565 124,989,262 a Templeton Frontier Markets Fund, Class R6 2,380,024 24,300,044 498,525,579 Foreign Fixed Income 10.6% a Templeton Global Total Return Fund, Class R6 22,990,187 262,547,940 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $2,193,024,697) 2,453,326,624 Short Term Investments (Cost $30,087,258) 1.2% Money Market Funds 1.2% a,b Institutional Fiduciary Trust Money Market Portfolio 30,087,258 30,087,258 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $2,223,111,955) 100.2% 2,483,413,882 Other Assets, less Liabilities (0.2)% (4,044,372 ) Net Assets 100.0% $ 2,479,369,510 See Abbreviations on page 30. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. | 14 FRANKLIN FUND ALLOCATOR SERIES Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of twenty-two separate funds, fourteen of which are included in this report (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. The accounting policies of the Underlying Funds are outlined in their respective shareholder reports. A copy of the Underlying Funds shareholder reports, in which each Fund invests, is available on the U.S. Securities and Exchange Commission (SEC) website at sec.gov or at the SECs Public Reference Room in Washington, D.C. The Underlying Funds shareholder reports are not covered by this report. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Board, the Fundsadministrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Investments in the Underlying Funds are valued at their closing NAV each trading day. Exchange traded funds (ETFs) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. 3. INCOME TAXES At March 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Franklin Conservative Corefolio Founding Funds Allocation Fund Allocation Fund Allocation Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ ) Franklin Franklin Franklin LifeSmart LifeSmart Growth 2015 Retirement 2020 Retirement Allocation Fund Target Fund Target Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ ) $ ) |15 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 3. INCOME TAXES (continued) Franklin Franklin Franklin LifeSmart LifeSmart LifeSmart 2025 Retirement 2030 Retirement 2035 Retirement Target Fund Target Fund Target Fund Cost of investments. $ 122,617,203 $ 33,580,087 $ 94,520,068 Unrealized appreciation $ 7,358,689 $ 230,310 $ 5,922,024 Unrealized depreciation (4,832,490 ) (1,522,420 ) (3,306,725 ) Net unrealized appreciation (depreciation) $ 2,526,199 $ (1,292,110 ) $ 2,615,299 Franklin Franklin Franklin LifeSmart 2040 LifeSmart 2045 LifeSmart 2050 Retirement Retirement Retirement Target Fund Target Fund Target Fund Cost of investments. $ 24,282,696 $ 64,970,912 $ 21,274,790 Unrealized appreciation $ 167,678 $ 3,870,690 $ 230,185 Unrealized depreciation (1,081,585 ) (2,154,803 ) (821,315 ) Net unrealized appreciation (depreciation) $ (913,907 ) $ 1,715,887 $ (591,130 ) Franklin LifeSmart 2055 Franklin Retirement Moderate Target Fund Allocation Fund Cost of investments $ 2,175,026 $ 2,230,438,543 Unrealized appreciation $ 16,070 $ 360,605,946 Unrealized depreciation (89,002 ) (107,630,607 ) Net unrealized appreciation (depreciation) $ (72,932 ) $ 252,975,339 4. INVESTMENTS IN UNDERLYING FUNDS The Funds, which are managed by Franklin Advisers, Inc. (Advisers) and/or administered by Franklin Templeton Services, LLC (FT Services), invest primarily in the Underlying Funds which are managed by Advisers or an affiliate of Advisers or FT Services. The Funds do not invest in the Underlying Funds for the purpose of exercising a controlling influence over the management or policies. Investments in Underlying Funds for the three months ended March 31, 2016, were as follows: % of Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin Conservative Allocation Fund Franklin DynaTech Fund, Class R6 1,435,394 143,676 (36,638 ) 1,542,432 $ 72,741,073 $ — $ (205,544 ) 2.42 % Franklin Emerging Market Debt Opportunities Fund 5,125,963 — (5,125,963 ) — — a — (9,272,098 ) — Franklin Growth Fund, Class R6 2,174,815 55,256 (55,493 ) 2,174,578 160,048,956 — (266,920 ) 1.34 % |16 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) % of Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross GrossHeld at End at End Investment Realized Held at End Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin Conservative Allocation Fund (continued) Franklin Growth Opportunities Fund, Class R6 876,138 22,373 (177,041 ) 721,470 $ 23,397,279 $ — $ 802,178 1.78 % Franklin International Growth Fund, Class R6 1,395,369 35,088 (35,468 ) 1,394,989 14,898,485 — (52,493 ) 3.54 % Franklin International Small Cap Growth Fund, Class R6 2,661,332 194,069 (70,961 ) 2,784,440 52,096,871 — (101,473 ) 3.01 % Franklin K2 Alternative Strategies Fund, Class R6 5,538,042 712,749 — 6,250,791 65,320,759 — — 5.29 % Franklin Low Duration Total Return Fund, Class R6 21,856,514 2,011,295 (454,330 ) 23,413,479 229,217,953 902,964 (222,622 ) 9.00 % Franklin Mutual European Fund, Class R6 2,769,711 195,362 (74,518 ) 2,890,555 52,694,813 — (514,179 ) 1.84 % Franklin Pelagos Commodities Strategy Fund, Class R6 5,291,099 402,500 — 5,693,599 33,706,107 — — 26.82 % Franklin Real Estate Securities Fund, Class R6 . 844,353 24,866 (21,582 ) 847,637 19,978,797 82,459 13,674 3.31 % Franklin Rising Dividends Fund, Class R6 2,022,338 51,317 (51,546 ) 2,022,109 101,064,999 — (48,453 ) 0.61 % Franklin Short Duration U.S. Government ETF 190,323 — (190,323 ) — — a 15,281 (210,537 ) — Franklin Small Cap Growth Fund, Class R6 543,995 14,103 (14,005 ) 544,093 9,238,696 — (41,595 ) 0.33 % Franklin Strategic Income Fund, Class R6 10,291,767 112,102 (196,655 ) 10,207,214 93,906,371 1,016,033 (316,651 ) 1.26 % Franklin U.S. Government Securities Fund, Class R6 . 20,286,816 4,374,403 (468,487 ) 24,192,732 154,591,559 1,236,494 (135,861 ) 2.37 % Franklin Utilities Fund, Class R6 2,022,512 345,511 (58,790 ) 2,309,233 40,850,341 297,019 8,230 0.67 % Institutional Fiduciary Trust Money Market Portfolio 33,334,181 104,178,409 (113,233,070 ) 24,279,520 24,279,520 — — 0.11 % Templeton Foreign Fund, Class R6 8,594,475 216,816 (218,954 ) 8,592,337 54,131,722 — (234,281 ) 0.86 % Templeton Frontier Markets Fund, Class R6 1,372,510 33,833 (490,153 ) 916,190 9,354,305 — (2,615,588 ) 4.18 % Templeton Global Total Return Fund, Class R6 27,972,399 222,456 (2,982,084 ) 25,212,771 287,929,850 2,442,143 (9,391,147 ) 4.64 % Total $ 1,499,448,456 $ 5,992,393 $ (22,805,360 ) Franklin Corefolio Allocation Fund Franklin Flex Cap Growth Fund, Class R6 3,801,458 — (1,171 ) 3,800,287 $ 169,568,801 $ — $ (13,652 ) 5.59 % Franklin Growth Fund, Class R6 2,473,407 — (122,284 ) 2,351,123 173,042,627 — 126,088 1.45 % Franklin Mutual Shares Fund, Class R6 6,905,289 — (320,152 ) 6,585,137 172,069,631 — (499,897 ) 1.18 % Institutional Fiduciary Trust Money Market Portfolio 1,313,882 8,514,457 (9,157,861 ) 670,478 670,478 — — — b Templeton Growth Fund Inc., Class R6 7,963,031 24,201 (53,360 ) 7,933,872 171,054,276 — (163,097 ) 1.26 % Total $ 686,405,813 $ — $ (550,558 ) |17 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 4. INVESTMENTS IN UNDERLYING FUNDS (continued) % of Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin Founding Funds Allocation Fund Franklin Income Fund, Class R6 786,503,572 11,995,947 (43,426,500 ) 755,073,019 $ 1,585,653,340 $ 24,269,698 $ (11,107,120 ) 2.12 % Franklin Mutual Shares Fund, Class R6 63,039,216 — (2,380,496 ) 60,658,720 1,585,012,339 — 5,535,298 10.87 % Institutional Fiduciary Trust Money Market Portfolio 42,916,312 94,282,756 (90,923,781 ) 46,275,287 46,275,287 — — 0.16 % Templeton Growth Fund Inc., Class R6 74,595,691 — (1,063,008 ) 73,532,683 1,585,364,639 — (907,821 ) 11.68 % Total $ 4,802,305,605 $ 24,269,698 $ (6,479,643 ) Franklin Growth Allocation Fund Franklin DynaTech Fund, Class R6 2,375,363 108,992 — 2,484,355 $ 117,162,195 $ — $ — 3.89 % Franklin Emerging Market Debt Opportunities Fund 891,959 — (891,959 ) — — a — (849,787 ) — Franklin Growth Fund, Class R6 3,603,484 26,285 — 3,629,769 267,151,013 — — 2.24 % Franklin Growth Opportunities Fund, Class R6 1,683,916 12,353 (132,069 ) 1,564,200 50,726,990 — (119,104 ) 3.86 % Franklin International Growth Fund, Class R6 2,523,677 18,457 — 2,542,134 27,149,991 — — 6.45 % Franklin International Small Cap Growth Fund, Class R6 4,926,476 319,717 — 5,246,193 98,156,268 — — 5.68 % Franklin K2 Alternative Strategies Fund, Class R6 4,773,803 554,534 — 5,328,337 55,681,124 — — 4.51 % Franklin Low Duration Total Return Fund, Class R6 4,043,897 459,364 — 4,503,261 44,086,921 170,502 — 1.73 % Franklin Mutual European Fund, Class R6 4,754,170 313,863 — 5,068,033 92,390,245 — — 3.23 % Franklin Pelagos Commodities Strategy Fund, Class R6 4,504,698 239,643 — 4,744,341 28,086,496 — — 22.35 % Franklin Real Estate Securities Fund, Class R6 . 1,627,427 18,901 — 1,646,328 38,803,940 160,156 — 6.44 % Franklin Rising Dividends Fund, Class R6 3,396,850 24,747 — 3,421,597 171,011,427 — — 1.04 % Franklin Short Duration U.S. Government ETF 43,840 — (43,840 ) — — a 3,520 (48,487 ) — Franklin Small Cap Growth Fund, Class R6 919,432 6,615 — 926,047 15,724,285 — — 0.56 % Franklin Strategic Income Fund, Class R6 1,841,518 20,310 — 1,861,828 17,128,823 184,088 — 0.23 % Franklin U.S. Government Securities Fund, Class R6 . 3,335,076 761,511 — 4,096,587 26,177,191 207,554 — 0.40 % Franklin Utilities Fund, Class R6 3,735,821 265,451 — 4,001,272 70,782,505 498,266 — 1.16 % Institutional Fiduciary Trust Money Market Portfolio 31,962,324 51,705,844 (61,826,193 ) 21,841,975 21,841,975 — — 0.10 % Templeton Foreign Fund, Class R6 15,493,988 112,359 — 15,606,347 98,319,987 — — 1.57 % |18 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) % of Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross GrossHeld at End at End Investment Realized Held at End Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin Growth Allocation Fund (continued) Templeton Frontier Markets Fund, Class R6 3,108,895 14,956 (1,031,941 ) 2,091,910 $ 21,358,397 $ — $ (6,341,067 ) 9.55 % Templeton Global Total Return Fund, Class R6 4,877,598 39,055 (435,667 ) 4,480,986 51,172,857 428,801 (1,385,423 ) 0.83 % Total $ 1,312,912,630 $ 1,652,887 $ (8,743,868 ) Franklin LifeSmart 2015 Retirement Target Fund Franklin DynaTech Fund, Class R6 51,579 — (51,579 ) — $ — a $ — $ 506,433 — Franklin Emerging Market Debt Opportunities Fund 261,704 — (261,704 ) — — a — (409,453 ) — Franklin Focused Core Equity Fund, Class R6 197,870 — (38,501 ) 159,369 2,114,824 — (106,527 ) 1.17 % Franklin Growth Fund, Class R6 37,001 — (7,191 ) 29,810 2,194,009 — (2,021 ) 0.02 % Franklin Growth Opportunities Fund, Class R6 42,630 70,389 (18,686 ) 94,333 3,059,238 — (13,481 ) 0.23 % Franklin India Growth Fund, Class R6 72,983 7,531 (15,644 ) 64,870 775,848 — (30,067 ) 0.71 % Franklin International Growth Fund, Class R6 61,574 — (61,574 ) — — a — (90,843 ) — Franklin International Small Cap Growth Fund, Class R6 120,440 33,780 (28,739 ) 125,481 2,347,741 — (13,045 ) 0.14 % Franklin K2 Alternative Strategies Fund, Class R6 451,280 — (239,126 ) 212,154 2,217,007 — (151,121 ) 0.18 % Franklin K2 Long Short Credit Fund, Class R6 — 222,936 — 222,936 2,211,523 — — 3.34 % Franklin Low Duration Total Return Fund, Class R6 1,452,606 248,066 (66,422 ) 1,634,250 15,999,310 86,696 (31,052 ) 0.63 % Franklin Mutual International Fund, Class R6 123,582 6,651 (25,259 ) 104,974 1,404,555 — (72,198 ) 0.75 % Franklin Pelagos Commodities Strategy Fund, Class R6 258,301 119,649 (136,250 ) 241,700 1,430,866 — (304,386 ) 1.14 % Franklin Real Estate Securities Fund, Class R6 . 15,107 62 (15,169 ) — — a 1,416 97,163 — Franklin Rising Dividends Fund, Class R6 23,500 — (4,554 ) 18,946 946,907 — 51,761 0.01 % Franklin Short Duration U.S. Government ETF 11,574 — (11,574 ) — — a 929 (12,798 ) — Franklin Small Cap Growth Fund, Class R6 36,569 — (7,094 ) 29,475 500,481 — 4,595 0.02 % Franklin Strategic Income Fund, Class R6 529,280 48,331 (22,470 ) 555,141 5,107,299 37,573 (29,829 ) 0.07 % Franklin U.S. Government Securities Fund, Class R6 . — 744,194 (9,938 ) 734,256 4,691,893 4,174 68 0.07 % Franklin Utilities Fund, Class R6 29,331 28,155 (10,249 ) 47,237 835,631 7,063 5,583 0.01 % Institutional Fiduciary Trust Money Market Portfolio 1,579,144 9,557,128 (10,022,446 ) 1,113,826 1,113,826 — — 0.01 % |19 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 4. INVESTMENTS IN UNDERLYING FUNDS (continued) % of Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross GrossHeld at End at End Investment Realized Held at End Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin LifeSmart 2015 Retirement Target Fund (continued) Templeton Foreign Fund, Class R6 124,079 68,940 (24,120 ) 168,899 $ 1,064,066 $ — $ 11,247 0.02 % Templeton Frontier Markets Fund, Class R6 54,682 — (54,682 ) — — a — (202,444 ) — Templeton Global Total Return Fund, Class R6 1,571,674 126,460 (475,339 ) 1,222,795 13,964,318 136,042 (1,187,097 ) 0.23 % Total $ 61,979,342 $ 273,893 $ (1,979,512 ) Franklin LifeSmart 2020 Retirement Target Fund Franklin DynaTech Fund, Class R6 34,518 993 (35,511 ) — $ — a $ — $ (30,420 ) — Franklin Emerging Market Debt Opportunities Fund 58,959 — (58,959 ) — — a — (76,329 ) — Franklin Focused Core Equity Fund, Class R6 156,985 4,518 (4,705 ) 156,798 2,080,704 — (13,928 ) 1.15 % Franklin Growth Fund, Class R6 30,205 867 (909 ) 30,163 2,219,973 — (7,329 ) 0.02 % Franklin Growth Opportunities Fund, Class R6 34,167 51,179 (1,505 ) 83,841 2,718,973 — (7,308 ) 0.21 % Franklin India Growth Fund, Class R6 48,442 7,349 (1,642 ) 54,149 647,618 — (3,595 ) 0.60 % Franklin International Growth Fund, Class R6 46,292 1,318 (47,610 ) — — a — (53,335 ) — Franklin International Small Cap Growth Fund, Class R6 97,668 30,084 (3,729 ) 124,023 2,320,469 — (18,443 ) 0.13 % Franklin K2 Alternative Strategies Fund, Class R6 199,403 12,136 (110,777 ) 100,762 1,052,963 — (85,557 ) 0.08 % Franklin K2 Long Short Credit Fund, Class R6 — 105,350 — 105,350 1,045,071 — — 1.58 % Franklin Low Duration Total Return Fund, Class R6 457,082 34,663 (7,570 ) 484,175 4,740,077 18,989 (3,164 ) 0.19 % Franklin Mutual International Fund, Class R6 91,459 7,866 (2,920 ) 96,405 1,289,898 — (9,401 ) 0.69 % Franklin Pelagos Commodities Strategy Fund, Class R6 115,351 63,829 (63,263 ) 115,917 686,231 — (80,811 ) 0.55 % Franklin Real Estate Securities Fund, Class R6 . 10,741 353 (11,094 ) — — a 1,048 33,971 — Franklin Rising Dividends Fund, Class R6 19,451 556 (583 ) 19,424 970,799 — (1,372 ) 0.01 % Franklin Short Duration U.S. Government ETF 2,100 — (2,100 ) — — a 169 (2,300 ) — Franklin Small Cap Growth Fund, Class R6 27,744 803 (842 ) 27,705 470,439 — (3,576 ) 0.01 % Franklin Strategic Income Fund, Class R6 173,044 11,656 (11,459 ) 173,241 1,593,816 17,488 (17,618 ) 0.02 % Franklin U.S. Government Securities Fund, Class R6 . — 223,720 (1,078 ) 222,642 1,422,679 5,370 — 0.02 % |20 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) % of Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin LifeSmart 2020 Retirement Target Fund (continued) Franklin Utilities Fund, Class R6 23,934 25,297 (1,435 ) 47,796 $ 845,521 $ 6,175 $ 60 0.01 % Institutional Fiduciary Trust Money Market Portfolio 651,183 5,449,690 (5,460,361 ) 640,512 640,512 — — — b Templeton Foreign Fund, Class R6 99,587 53,557 (2,991 ) 150,153 945,967 — (7,023 ) 0.02 % Templeton Frontier Markets Fund, Class R6 41,691 1,188 (42,879 ) — — a — (184,171 ) — Templeton Global Total Return Fund, Class R6 496,054 32,135 (158,716 ) 369,473 4,219,379 44,456 (291,397 ) 0.07 % Total $ 29,911,089 $ 93,695 $ (863,046 ) Franklin LifeSmart 2025 Retirement Target Fund Franklin DynaTech Fund, Class R6 152,651 2,600 (155,251 ) — $ — a $ — $ 1,766,728 — Franklin Emerging Market Debt Opportunities Fund 177,862 — (177,862 ) — — a — (284,310 ) — Franklin Focused Core Equity Fund, Class R6 675,621 11,573 — 687,194 9,119,067 — — 5.03 % Franklin Growth Fund, Class R6 114,159 1,943 — 116,102 8,545,134 — — 0.07 % Franklin Growth Opportunities Fund, Class R6 138,933 226,255 — 365,188 11,843,028 — — 0.90 % Franklin India Growth Fund, Class R6 231,127 29,238 — 260,365 3,113,967 — — 2.86 % Franklin International Growth Fund, Class R6 255,533 4,311 (259,844 ) — — a — (357,709 ) — Franklin International Small Cap Growth Fund, Class R6 418,599 155,720 — 574,319 10,745,505 — — 0.62 % Franklin K2 Alternative Strategies Fund, Class R6 705,761 20,720 (365,728 ) 360,753 3,769,868 — (251,682 ) 0.31 % Franklin K2 Long Short Credit Fund, Class R6 — 397,730 — 397,730 3,945,478 — — 5.96 % Franklin Low Duration Total Return Fund, Class R6 993,226 162,498 — 1,155,724 11,314,540 42,040 — 0.44 % Franklin Mutual International Fund, Class R6 420,030 29,453 — 449,483 6,014,087 — — 3.23 % Franklin Pelagos Commodities Strategy Fund, Class R6 414,644 220,434 (218,833 ) 416,245 2,464,172 — (548,252 ) 1.96 % Franklin Real Estate Securities Fund, Class R6 . 49,228 1,041 (50,269 ) — — a 4,890 312,183 — Franklin Rising Dividends Fund, Class R6 106,856 1,811 — 108,667 5,431,190 — — 0.03 % Franklin Short Duration U.S. Government ETF 7,089 — (7,089 ) — — a 569 (7,842 ) — Franklin Small Cap Growth Fund, Class R6 150,442 2,609 — 153,051 2,598,804 — — 0.09 % Franklin Strategic Income Fund, Class R6 362,116 33,724 — 395,840 3,641,728 37,050 — 0.05 % |21 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 4. INVESTMENTS IN UNDERLYING FUNDS (continued) % of Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin LifeSmart 2025 Retirement Target Fund (continued) Franklin U.S. Government Securities Fund, Class R6 . — 557,084 — 557,084 $ 3,559,766 $ 13,158 $ — 0.05 % Franklin Utilities Fund, Class R6 103,559 107,162 — 210,721 3,727,656 26,431 — 0.06 % Institutional Fiduciary Trust Money Market Portfolio 2,105,947 14,557,881 (15,255,549 ) 1,408,279 1,408,279 — — 0.01 % Templeton Foreign Fund, Class R6 385,762 265,036 — 650,798 4,100,026 — — 0.07 % Templeton Frontier Markets Fund, Class R6 178,644 3,079 (181,723 ) — — a — (741,856 ) — Templeton Global Total Return Fund, Class R6 1,145,644 94,966 (310,292 ) 930,318 10,624,229 103,717 (808,480 ) 0.17 % Total $ 105,966,524 $ 227,855 $ (921,220 ) Franklin LifeSmart 2030 Retirement Target Fund Franklin DynaTech Fund, Class R6 46,965 1,524 (48,489 ) — $ — a $ — $ (62,027 ) — Franklin Emerging Market Debt Opportunities Fund 30,301 — (30,301 ) — — a — (50,185 ) — Franklin Focused Core Equity Fund, Class R6 189,612 6,160 — 195,772 2,597,897 — — 1.43 % Franklin Growth Fund, Class R6 37,412 1,210 — 38,622 2,842,609 — — 0.02 % Franklin Growth Opportunities Fund, Class R6 42,587 71,382 — 113,969 3,695,997 — — 0.28 % Franklin India Growth Fund, Class R6 71,745 10,595 — 82,340 984,787 — — 0.90 % Franklin International Growth Fund, Class R6 75,990 2,438 (78,428 ) — — a — (99,446 ) — Franklin International Small Cap Growth Fund, Class R6 129,080 48,958 — 178,038 3,331,096 — — 0.19 % Franklin K2 Alternative Strategies Fund, Class R6 181,672 5,777 (94,854 ) 92,595 967,615 — (74,662 ) 0.08 % Franklin K2 Long Short Credit Fund, Class R6 — 102,505 — 102,505 1,016,849 — — 1.54 % Franklin Low Duration Total Return Fund, Class R6 162,759 34,169 — 196,928 1,927,923 7,137 — 0.08 % Franklin Mutual International Fund, Class R6 118,633 11,121 — 129,754 1,736,102 — — 0.93 % Franklin Pelagos Commodities Strategy Fund, Class R6 102,100 62,514 (57,813 ) 106,801 632,262 — (88,563 ) 0.50 % Franklin Real Estate Securities Fund, Class R6 . 15,114 554 (15,668 ) — — a 1,524 40,699 — Franklin Rising Dividends Fund, Class R6 29,581 953 — 30,534 1,526,099 — — 0.01 % Franklin Short Duration U.S. Government ETF 1,063 — (1,063 ) — — a 85 (1,171 ) — |22 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) % of Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin LifeSmart 2030 Retirement Target Fund (continued) Franklin Small Cap Growth Fund, Class R6 50,843 1,666 — 52,509 $ 891,599 $ — $ — 0.03 % Franklin Strategic Income Fund, Class R6 62,042 9,044 — 71,086 653,995 6,810 — 0.01 % Franklin U.S. Government Securities Fund, Class R6 . — 91,331 — 91,331 583,607 2,192 — — b Franklin Utilities Fund, Class R6 30,936 33,070 — 64,006 1,132,269 8,028 — 0.02 % Institutional Fiduciary Trust Money Market Portfolio 636,750 4,264,172 (4,163,278 ) 737,644 737,644 — — — b Templeton Foreign Fund, Class R6 122,709 50,246 — 172,955 1,089,615 — — 0.02 % Templeton Frontier Markets Fund, Class R6 57,456 1,842 (59,298 ) — — a — (293,902 ) — Templeton Global Total Return Fund, Class R6 177,412 23,510 (50,600 ) 150,322 1,716,674 16,670 (123,597 ) 0.03 % Total $ 28,064,639 $ 42,446 $ (752,854 ) Franklin LifeSmart 2035 Retirement Target Fund Franklin DynaTech Fund, Class R6 155,968 — (155,968 ) — $ — a $ — $ 1,302,105 — Franklin Emerging Market Debt Opportunities Fund 61,982 — (61,982 ) — — a — (128,500 ) — Franklin Focused Core Equity Fund, Class R6 648,925 — (7,371 ) 641,554 8,513,425 — (31,989 ) 4.70 % Franklin Growth Fund, Class R6 111,676 — (1,264 ) 110,412 8,126,339 — (17,196 ) 0.07 % Franklin Growth Opportunities Fund, Class R6 132,013 222,503 (1,493 ) 353,023 11,448,537 — (11,940 ) 0.87 % Franklin India Growth Fund, Class R6 217,777 24,387 (2,818 ) 239,346 2,862,583 — (8,228 ) 2.63 % Franklin International Growth Fund, Class R6 232,448 — (232,448 ) — — a — (345,348 ) — Franklin International Small Cap Growth Fund, Class R6 394,471 131,954 (4,538 ) 521,887 9,764,505 — (26,500 ) 0.57 % Franklin K2 Alternative Strategies Fund, Class R6 574,628 12,521 (307,087 ) 280,062 2,926,647 — (213,960 ) 0.24 % Franklin K2 Long Short Credit Fund, Class R6 — 305,219 — 305,219 3,027,776 — — 4.57 % Franklin Low Duration Total Return Fund, Class R6 325,304 159,448 — 484,752 4,745,718 16,029 — 0.19 % Franklin Mutual International Fund, Class R6 392,077 21,540 (4,737 ) 408,880 5,470,808 — (21,269 ) 2.93 % Franklin Pelagos Commodities Strategy Fund, Class R6 328,621 165,957 (170,956 ) 323,622 1,915,838 — (387,827 ) 1.52 % Franklin Real Estate Securities Fund, Class R6 . 48,100 205 (48,305 ) — — a 4,646 292,152 — Franklin Rising Dividends Fund, Class R6 108,670 — (1,234 ) 107,436 5,369,641 — (5,740 ) 0.03 % |23 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 4. INVESTMENTS IN UNDERLYING FUNDS (continued) % of Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin LifeSmart 2035 Retirement Target Fund (continued) Franklin Short Duration U.S. Government ETF 3,435 — (3,435 ) — $ — a $ 276 $ (3,801 ) — Franklin Small Cap Growth Fund, Class R6 136,610 — (1,538 ) 135,072 2,293,532 — (12,027 ) 0.08 % Franklin Strategic Income Fund, Class R6 118,070 43,451 — 161,521 1,485,997 14,408 — 0.02 % Franklin U.S. Government Securities Fund, Class R6 . — 221,167 — 221,167 1,413,258 5,207 — 0.02 % Franklin Utilities Fund, Class R6 106,113 105,088 (1,205 ) 209,996 3,714,824 26,340 795 0.06 % Institutional Fiduciary Trust Money Market Portfolio 1,797,437 12,439,549 (12,910,305 ) 1,326,681 1,326,681 — — 0.01 % Templeton Foreign Fund, Class R6 393,283 229,033 (4,525 ) 617,791 3,892,084 — (14,228 ) 0.06 % Templeton Frontier Markets Fund, Class R6 175,264 — (175,264 ) — — a — (900,645 ) — Templeton Global Total Return Fund, Class R6 365,436 126,048 (118,390 ) 373,094 4,260,733 37,321 (290,068 ) 0.07 % Total $ 82,558,926 $ 104,227 $ (824,214 ) Franklin LifeSmart 2040 Retirement Target Fund Franklin DynaTech Fund, Class R6 38,175 496 (38,671 ) — $ — a $ — $ (49,903 ) — Franklin Emerging Market Debt Opportunities Fund 11,720 — (11,720 ) — — a — (11,601 ) — Franklin Focused Core Equity Fund, Class R6 159,881 3,478 — 163,359 2,167,771 — — 1.20 % Franklin Growth Fund, Class R6 29,956 651 — 30,607 2,252,675 — — 0.02 % Franklin Growth Opportunities Fund, Class R6 33,112 56,961 — 90,073 2,921,079 — — 0.22 % Franklin India Growth Fund, Class R6 55,065 7,678 — 62,743 750,412 — — 0.69 % Franklin International Growth Fund, Class R6 56,072 — (56,072 ) — — a — (73,565 ) — Franklin International Small Cap Growth Fund, Class R6 99,132 34,919 — 134,051 2,508,087 — — 0.15 % Franklin K2 Alternative Strategies Fund, Class R6 132,349 4,824 (70,194 ) 66,979 699,930 — (54,452 ) 0.06 % Franklin K2 Long Short Credit Fund, Class R6 — 74,831 — 74,831 742,330 — — 1.12 % Franklin Low Duration Total Return Fund, Class R6 64,464 30,371 — 94,835 928,437 3,446 — 0.04 % Franklin Mutual International Fund, Class R6 100,048 7,881 — 107,929 1,444,092 — — 0.77 % Franklin Pelagos Commodities Strategy Fund, Class R6 71,199 45,736 (39,589 ) 77,346 457,887 — (59,285 ) 0.36 % |24 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) % of Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin LifeSmart 2040 Retirement Target Fund (continued) Franklin Real Estate Securities Fund, Class R6 . 10,950 285 (11,235 ) — $ — a $ 1,093 $ 27,809 — Franklin Rising Dividends Fund, Class R6 20,858 453 — 21,311 1,065,125 — — 0.01 % Franklin Short Duration U.S. Government ETF 391 — (391 ) — — a 31 (428 ) — Franklin Small Cap Growth Fund, Class R6 33,319 722 — 34,041 578,023 — — 0.02 % Franklin Strategic Income Fund, Class R6 23,405 9,507 — 32,912 302,789 3,870 — — b Franklin U.S. Government Securities Fund, Class R6 . — 44,164 — 44,164 282,208 1,064 — — b Franklin Utilities Fund, Class R6 25,517 26,760 — 52,277 924,774 6,411 — 0.02 % Institutional Fiduciary Trust Money Market Portfolio 421,022 3,596,467 (3,615,416 ) 402,073 402,073 — — — b Templeton Foreign Fund, Class R6 98,787 48,090 — 146,877 925,323 — — 0.01 % Templeton Frontier Markets Fund, Class R6 45,472 — (45,472 ) — — a — (253,757 ) — Templeton Global Total Return Fund, Class R6 71,403 27,294 (23,628 ) 75,069 857,282 7,716 (25,938 ) 0.01 % Total $ 20,210,297 $ 23,631 $ (501,120 ) Franklin LifeSmart 2045 Retirement Target Fund Franklin DynaTech Fund, Class R6 107,343 — (107,343 ) — $ — a $ — $ 933,111 — Franklin Emerging Market Debt Opportunities Fund 26,493 — (26,493 ) — — a — (58,758 ) — Franklin Focused Core Equity Fund, Class R6 452,173 — — 452,173 6,000,341 — — 3.31 % Franklin Growth Fund, Class R6 83,938 — — 83,938 6,177,854 — — 0.05 % Franklin Growth Opportunities Fund, Class R6 75,558 154,950 — 230,508 7,475,390 — — 0.57 % Franklin India Growth Fund, Class R6 163,417 17,163 — 180,580 2,159,737 — — 1.98 % Franklin International Growth Fund, Class R6 164,614 — (164,614 ) — — a — (235,011 ) — Franklin International Small Cap Growth Fund, Class R6 283,445 94,523 — 377,968 7,071,769 — — 0.41 % Franklin K2 Alternative Strategies Fund, Class R6 380,208 11,288 (200,777 ) 190,719 1,993,013 — (141,927 ) 0.16 % Franklin K2 Long Short Credit Fund, Class R6 — 210,556 — 210,556 2,088,714 — — 3.16 % Franklin Low Duration Total Return Fund, Class R6 147,850 137,210 — 285,060 2,790,731 8,543 — 0.11 % Franklin Mutual International Fund, Class R6 283,581 15,158 — 298,739 3,997,128 — — 2.14 % |25 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 4. INVESTMENTS IN UNDERLYING FUNDS (continued) % of Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin LifeSmart 2045 Retirement Target Fund (continued) Franklin Pelagos Commodities Strategy Fund, Class R6 218,352 117,063 (115,191 ) 220,224 $ 1,303,727 $ — $ (243,881 ) 1.04 % Franklin Real Estate Securities Fund, Class R6 . 27,146 117 (27,263 ) — — a 2,652 156,129 — Franklin Rising Dividends Fund, Class R6 74,450 — — 74,450 3,720,992 — — 0.02 % Franklin Short Duration U.S. Government ETF 1,539 — (1,539 ) — — a 124 (1,689 ) — Franklin Small Cap Growth Fund, Class R6 96,796 — — 96,796 1,643,590 — — 0.06 % Franklin Strategic Income Fund, Class R6 50,839 40,809 — 91,648 843,162 7,840 — 0.01 % Franklin U.S. Government Securities Fund, Class R6 . — 129,250 — 129,250 825,908 3,011 — 0.01 % Franklin Utilities Fund, Class R6 77,662 77,909 — 155,571 2,752,047 19,513 — 0.05 % Institutional Fiduciary Trust Money Market Portfolio 1,463,464 8,529,524 (9,086,562 ) 906,426 906,426 — — — b Templeton Foreign Fund, Class R6 342,585 140,864 — 483,449 3,045,731 — — 0.05 % Templeton Frontier Markets Fund, Class R6 123,389 — (123,389 ) — — a — (630,921 ) — Templeton Global Total Return Fund, Class R6 160,673 122,270 (67,464 ) 215,479 2,460,774 19,114 (162,728 ) 0.04 % Total $ 57,257,034 $ 60,797 $ (385,675 ) Franklin LifeSmart 2050 Retirement Target Fund Franklin DynaTech Fund, Class R6 31,167 2,798 (33,965 ) — $ — a $ — $ (34,588 ) — Franklin Emerging Market Debt Opportunities Fund 5,743 — (5,743 ) — — a — (5,383 ) — Franklin Focused Core Equity Fund, Class R6 131,416 25,472 (4,181 ) 152,707 2,026,422 — (15,261 ) 1.12 % Franklin Growth Fund, Class R6 24,141 4,663 (764 ) 28,040 2,063,703 — (5,907 ) 0.02 % Franklin Growth Opportunities Fund, Class R6 21,940 56,558 (697 ) 77,801 2,523,083 — (3,523 ) 0.19 % Franklin India Growth Fund, Class R6 39,057 13,152 (1,219 ) 50,990 609,837 — (2,754 ) 0.56 % Franklin International Growth Fund, Class R6 36,159 3,218 (39,377 ) — — a — (41,563 ) — Franklin International Small Cap Growth Fund, Class R6 80,852 39,622 (2,521 ) 117,953 2,206,909 — (15,526 ) 0.13 % Franklin K2 Alternative Strategies Fund, Class R6 102,765 9,735 (53,486 ) 59,014 616,693 — (40,334 ) 0.05 % Franklin K2 Long Short Credit Fund, Class R6 — 61,720 — 61,720 612,261 — — 0.92 % |26 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) % of Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin LifeSmart 2050 Retirement Target Fund (continued) Franklin Low Duration Total Return Fund, Class R6 34,168 44,310 (2,495 ) 75,983 $ 743,876 $ 1,885 $ (549 ) 0.03 % Franklin Mutual International Fund, Class R6 81,652 20,772 (2,559 ) 99,865 1,336,201 — (8,316 ) 0.72 % Franklin Pelagos Commodities Strategy Fund, Class R6 59,183 40,033 (30,894 ) 68,322 404,466 — (45,762 ) 0.32 % Franklin Real Estate Securities Fund, Class R6 . 7,357 683 (8,040 ) — — a 760 21,437 — Franklin Rising Dividends Fund, Class R6 18,488 3,559 (584 ) 21,463 1,072,741 — (3,597 ) 0.01 % Franklin Short Duration U.S. Government ETF 272 — (272 ) — — a 22 (297 ) — Franklin Small Cap Growth Fund, Class R6 21,573 4,201 (692 ) 25,082 425,900 — (3,486 ) 0.02 % Franklin Strategic Income Fund, Class R6 12,467 14,598 (910 ) 26,155 240,619 1,836 (473 ) — b Franklin U.S. Government Securities Fund, Class R6 . — 34,167 — 34,167 218,328 747 — — b Franklin Utilities Fund, Class R6 21,212 28,864 (670 ) 49,406 873,983 5,646 (1,161 ) 0.01 % Institutional Fiduciary Trust Money Market Portfolio 310,796 4,442,858 (4,479,250 ) 274,404 274,404 — — — b Templeton Foreign Fund, Class R6 100,954 60,114 (3,166 ) 157,902 994,781 — (9,214 ) 0.02 % Templeton Frontier Markets Fund, Class R6 34,892 2,804 (37,696 ) — — a — (164,387 ) — Templeton Global Total Return Fund, Class R6 36,550 39,636 (19,180 ) 57,006 651,012 4,381 (7,717 ) 0.01 % Total $ 17,895,219 $ 15,277 $ (388,361 ) Franklin LifeSmart 2055 Retirement Target Fund Franklin DynaTech Fund, Class R6 3,991 382 (4,373 ) — $ — a $ — $ (16,681 ) — Franklin Emerging Market Debt Opportunities Fund 563 — (563 ) — — a — (620 ) — Franklin Focused Core Equity Fund, Class R6 15,642 1,492 (2,299 ) 14,835 196,859 — (6,787 ) 0.11 % Franklin Growth Fund, Class R6 3,057 292 (450 ) 2,899 213,346 — (3,759 ) — b Franklin Growth Opportunities Fund, Class R6 2,804 5,881 (555 ) 8,130 263,644 — (2,215 ) 0.02 % Franklin India Growth Fund, Class R6 4,630 1,069 (720 ) 4,979 59,551 — (946 ) 0.05 % Franklin International Growth Fund, Class R6 4,533 433 (4,966 ) — — a — (3,095 ) — Franklin International Small Cap Growth Fund, Class R6 10,517 3,593 (1,656 ) 12,454 233,011 — (3,381 ) 0.01 % Franklin K2 Alternative Strategies Fund, Class R6 12,896 215 (7,157 ) 5,954 62,215 — (5,158 ) 0.01 % |27 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 4. INVESTMENTS IN UNDERLYING FUNDS (continued) % of Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin LifeSmart 2055 Retirement Target Fund (continued) Franklin K2 Long Short Credit Fund, Class R6 — 6,228 — 6,228 $ 61,787 $ — $ — 0.09 % Franklin Low Duration Total Return Fund, Class R6 3,475 5,403 (1,125 ) 7,753 75,905 189 (204 ) — b Franklin Mutual International Fund, Class R6 8,791 1,392 (1,328 ) 8,855 118,474 — (3,533 ) 0.06 % Franklin Pelagos Commodities Strategy Fund, Class R6 7,205 3,169 (3,506 ) 6,868 40,658 — (1,161 ) 0.03 % Franklin Real Estate Securities Fund, Class R6 . 988 98 (1,086 ) — — a 96 1,107 — Franklin Rising Dividends Fund, Class R6 2,377 226 (349 ) 2,254 112,657 — (1,881 ) — b Franklin Short Duration U.S. Government ETF 20 — (20 ) — — a 2 (21 ) — Franklin Small Cap Growth Fund, Class R6 2,768 262 (406 ) 2,624 44,558 — (1,659 ) — b Franklin Strategic Income Fund, Class R6 1,454 2,097 (452 ) 3,099 28,516 198 (140 ) — b Franklin U.S. Government Securities Fund, Class R6 . — 3,888 (135 ) 3,753 23,979 79 (1 ) — b Franklin Utilities Fund, Class R6 2,725 3,000 (531 ) 5,194 91,884 652 (80 ) — b Institutional Fiduciary Trust Money Market Portfolio 32,449 447,743 (424,153 ) 56,039 56,039 — — — b Templeton Foreign Fund, Class R6 13,160 4,967 (1,919 ) 16,208 102,112 — (2,710 ) — b Templeton Frontier Markets Fund, Class R6 4,280 267 (4,547 ) — — a — (7,130 ) — Templeton Global Total Return Fund, Class R6 3,855 5,076 (2,881 ) 6,050 69,092 402 (1,788 ) — b Total $ 1,854,287 $ 1,618 $ (61,843 ) Franklin Moderate Allocation Fund Franklin DynaTech Fund, Class R6 3,104,067 162,702 — 3,266,769 $ 154,060,843 $ — $ — 5.12 % Franklin Emerging Market Debt Opportunities Fund 4,703,524 — (4,703,524 ) — — a — (6,713,070 ) — Franklin Growth Fund, Class R6 5,082,772 — — 5,082,772 374,092,042 — — 3.14 % Franklin Growth Opportunities Fund, Class R6 2,108,659 — (234,649 ) 1,874,010 60,774,146 — (117,618 ) 4.62 % Franklin International Growth Fund, Class R6 3,518,060 — — 3,518,060 37,572,878 — — 8.93 % Franklin International Small Cap Growth Fund, Class R6 6,171,863 322,947 — 6,494,810 121,517,898 — — 7.03 % Franklin K2 Alternative Strategies Fund, Class R6 8,489,495 982,317 — 9,471,812 98,980,430 — — 8.02 % Franklin Low Duration Total Return Fund, Class R6 20,488,108 2,281,042 — 22,769,150 222,909,976 862,695 — 8.75 % |28 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) % of Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin Moderate Allocation Fund (continued) Franklin Mutual European Fund, Class R6 6,403,471 317,339 — 6,720,810 $ 122,520,357 $ — $ — 4.28 % Franklin Pelagos Commodities Strategy Fund, Class R6 8,074,252 476,428 — 8,550,680 50,620,028 — — 40.28 % Franklin Real Estate Securities Fund, Class R6 . 2,118,854 9,131 — 2,127,985 50,156,612 207,012 — 8.32 % Franklin Rising Dividends Fund, Class R6 4,580,581 — — 4,580,581 228,937,436 — — 1.39 % Franklin Short Duration U.S. Government ETF 217,513 — (217,513 ) — — a 17,464 (241,151 ) — Franklin Small Cap Growth Fund, Class R6 1,319,381 — — 1,319,381 22,403,091 — — 0.79 % Franklin Strategic Income Fund, Class R6 9,426,160 103,964 — 9,530,124 87,677,140 942,289 — 1.17 % Franklin U.S. Government Securities Fund, Class R6 . 18,160,278 3,916,023 — 22,076,301 141,067,563 1,121,920 — 2.16 % Franklin Utilities Fund, Class R6 5,431,764 42,044 — 5,473,808 96,831,655 686,575 — 1.59 % Institutional Fiduciary Trust Money Market Portfolio 60,006,957 100,613,765 (130,533,464 ) 30,087,258 30,087,258 — — 0.14 % Templeton Foreign Fund, Class R6 19,839,565 — — 19,839,565 124,989,262 — — 2.00 % Templeton Frontier Markets Fund, Class R6 3,562,592 — (1,182,568 ) 2,380,024 24,300,044 — (6,396,007 ) 10.86 % Templeton Global Total Return Fund, Class R6 25,025,106 200,375 (2,235,294 ) 22,990,187 262,547,940 2,200,011 (7,108,235 ) 4.23 % Total $ 2,312,046,599 $ 6,037,966 $ (20,576,081 ) a As of March 31, 2016, no longer held by the fund. b Rounds to less than 0.01%. 5. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. |29 FRANKLIN FUND ALLOCATOR SERIES NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 5. FAIR VALUE MEASUREMENTS (continued) At March 31, 2016, all of the Funds’ investments in financial instruments carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statements of Investments. 6. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure, except for the following: Effective May 1, 2016, Franklin LifeSmart 2015 Retirement Target Fund was renamed Franklin LifeSmart Retirement Income Fund and implemented changes to the investment goal and strategies. ABBREVIATIONS Selected Portfolio ETF Exchange Traded Fund For additional information on the Funds’ significant accounting policies, please refer to the Funds’ most recent semiannual or annual shareholder report. |30 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FUND ALLOCATOR SERIES By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date May 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date May 26, 2016 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date May 26, 2016
